Case: 11-60253     Document: 00511742463         Page: 1     Date Filed: 01/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 31, 2012
                                     No. 11-60253
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CAROLINA GOMEZ-RODRIGUEZ,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 926 980


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Carolina Gomez-Rodriguez, a native and citizen of Colombia, petitions this
court for review of an order from the Board of Immigration Appeals (BIA)
denying her application for asylum and withholding of removal. She alleged in
her application that she warranted relief because she had been abused by a
Colombian police colonel whom she had been dating. The immigration judge (IJ)
found Gomez-Rodriguez to be credible, but held that she was not entitled to
relief because she was not a member of a protected group, her incident with the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-60253    Document: 00511742463     Page: 2   Date Filed: 01/31/2012

                                 No. 11-60253

colonel did not qualify as past persecution, she could have remained safely in
Colombia at her family farm, and she had failed to show that she had a
well-founded fear of future persecution. The BIA agreed with the IJ’s findings
and dismissed the appeal.
      In her petition for review, Gomez-Rodriguez argues that she met the
requisite criteria and should have been granted asylum. This court will uphold
the determination to deny asylum unless the petitioner shows that the action
was arbitrary, capricious, or an abuse of discretion. Jukic v. INS, 40 F.3d 747,
749 (5th Cir. 1994). Because the record supports the BIA’s decision, Gomez-
Rodriguez has failed to make such a showing.
      Accordingly, her petition for review is DENIED.




                                       2